Citation Nr: 1310519	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-08 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for autoimmune disease as result of exposure to herbicides (claimed as dysautonomia, neutrally mediated hypotension, chronic fatigue syndrome, Hashimoto's thyroiditis, and celiac disease).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a    March 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  The Board has recharacterized the issues as they appear on the cover page of the instant decision in order to afford the Veteran the broadest scope of review.   

The Veteran presented testimony before the undersigned Veterans Law Judge in September 2012.  The transcript of the hearing has been associated with the claims folder.

The claim for autoimmune disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record preponderates against a finding that the Veteran's hearing loss is due to events in active service, and sensorineural hearing loss as an organic disease of the nervous system is not shown to have been manifested to a compensable degree within one year after the Veteran's separation from service in November 1971.

2.  The competent and probative medical evidence of record preponderates against a finding that the Veteran's tinnitus is due to events in active service.

3.  Resolving reasonable doubt in favor of the Veteran, he has PTSD that is causally or etiologically related to his in-service military stressors.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2012).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2012).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A.        §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

With regard to the claims for hearing loss and tinnitus, the RO provided the Veteran pre-adjudication notice by letter dated in August 2006.  VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence, provided the Veteran a VA examination, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

The Board believes no discussion of compliance with the notice and assistance provisions is necessary at this time with regard to the claim for PTSD.  There is no prejudice to the Veteran as the benefits sought on appeal are being granted in full.  


II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and Virtual VA record, which does not contain any additional pertinent information.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some 'chronic diseases,' such as other organic diseases of the nervous system (sensorineural hearing loss) and a psychosis, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this decision, the Board has considered all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 


Hearing Loss and Tinnitus

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of § 3.385, however, do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. Although that regulation speaks in terms of service connection, it operates to establish when a measured hearing loss is (or, more accurately is not) a "disability" for which compensation may be paid, provided that other requirements for service connection are otherwise met under 38 U.S.C.A. §§ 1110, 1112 and 38 C.F.R. §§ 3.303, 3.307.  Hensley v. Brown, 5 Vet .App. 155 (1993). 

In statements and testimony before the Board, the Veteran reports that he has tinnitus and hearing loss as a result of his active military service.  The Veteran argues that he should be afforded the combat presumptions under 38 U.S.C.A. § 1154(b) as he served in the artillery and was exposed to combat.  See claim received in May 2006.  Specifically, he contends that the claimed conditions are the result of noise exposure while performing duties at the fire direction center.  Notably, he asserts that he worked 12-hour shifts in a small, communications room with radios constantly blaring very loudly.  

The service treatment records reflect no histories, findings, or treatment suggestive of tinnitus or hearing loss.  The October 1969 enlistment examination contained auditory thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
0
0
5
15
10

The November 1971 separation examination shows that whispered voice test was 15/15 bilaterally.  The Veteran informed the treatment provider that his condition was good.  His ears were evaluated as normal.

Post-service, the first reported complaints of hearing loss and tinnitus are dated in October 2006.  Records from Dr. AJT dated in October 2006 indicate the Veteran had complaints of tinnitus for "years."  The provider noted the Veteran had a history of noise exposure in the military "when he manned artillery."  The Veteran reported some hearing loss.  Physical examination revealed normal tympanic membranes.   Speech recognition was 100 percent in the right ear and 92 percent in the left ear, though there was no indication that the Maryland CNC word test was used.  Auditory thresholds were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
-
20
LEFT
15
20
25
-
25

The provider diagnosed some high frequency (8000 hertz) sensorineural hearing loss.  Dr. AJT opined it did not look like noise induced hearing loss, but may be presbycusis with secondary tinnitus.

The Veteran was afforded a VA examination in April 2007.  The Veteran reported hearing difficulty, which came about gradually over the last five years.  He informed the examiner that his duties in service consisted of communications/radio for the artillery division.  He fired weapons with his right hand using hearing protection.  After service, he was a counselor for 20 years.  He participated in hunting and recreational shooting with hearing protection being used.  He also used power tools with hearing protection.  He described cricket sounds and a rushing noise in both ears.  Low volume or low pitched voices sound garbled to him.  He was not receiving any treatment.  Tinnitus was said to have manifested in 2004 and began suddenly after a chronic fatigue syndrome episode.  It was described as constant.  

Auditory thresholds were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
20
LEFT
15
20
20
20
30

Speech recognition, performed with the Maryland CNC word list, was 96 percent in the right ear and 100 percent in the left ear.  The examiner opined hearing loss was not likely related to his duties in service as a field artillery operations and intelligent assistant.  The examiner reasoned that hearing loss was due to presbycusis.  The examiner indicated he could not speculate as to the etiology of tinnitus because the Veteran had numerous health problems and did not notice tinnitus until after a coinciding episode from one of his illnesses.

The Board acknowledges that the Veteran testified that he has had tinnitus since service.  The Board finds this history is not credible, and thus not probative, however, as it is contradicted by the absence of complaints or treatment for the claimed condition post-service until 2006 (35 years after service) and the negative histories as to hearing disturbances provided to the VA examiner.  Notably, the Veteran, reported tinnitus beginning in 2004.

The VA examination is more probative because it was generated with a view towards ascertaining the Veteran's then physical state, and was akin to a statement of diagnosis and treatment and is of increased probative value.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also "Lily's: An Introduction to the Law of Evidence," 2nd E. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physician's for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

Assuming the Veteran is alleging continuity of symptoms since service in the form of problems with his hearing (sounds of crickets and crackling), sensorineural hearing loss is a "chronic disease" under 38 C.F.R. § 3.309(a).  It is considered an organic diseases of the nervous system.  Thus, consideration under 38 C.F.R. § 3.303(b) is warranted.  Where a combination of manifestations sufficient to identify a 'chronic disease' in service, and establish chronicity at the time are present, any later manifestation of the same 'chronic disease' is subject to service connection unless attributable to an intercurrent cause.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The service treatment records are silent as to any complaints suggestive of hearing loss (or tinnitus for that matter), and the first objective complaints in 2006 dates 35 years after separation.  The long time lapse can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000).  

The Veteran is competent to report complaints of hearing loss.  The Veteran is not, however, competent to report whether these complaints were manifestations of a 'chronic disease.'  See Jandreau, supra.  As outlined above, the competent medical evidence of record concludes that bilateral sensorineural hearing loss is not related to noise exposure in service.  The 'chronic disease' was not present to a degree capable of identifying the disease entity during service.  No symptoms related to hearing loss have been identified in the post-service medical record for continuity of symptomatology.  The Board concludes that service connection for hearing loss is not warranted under 38 C.F.R. § 3.303(b).  Moreover, hearing loss for VA compensation purposes has not been established.  38 C.F.R. § 3.385.   The Board is cognizant that records from Dr. AJT dated in October 2006 contain a speech recognition score of 92 percent in the left ear; however, there was no indication that the Maryland CNC word test was used.  Id. 

Nevertheless, service connection may also be granted when the evidence establishes a nexus between active duty service and current complaints.  Though the Veteran did not actively engage in combat with the enemy, he was part of an artillery unit in the Republic of Vietnam (RVN) from January 1971 to November 1971.  He was assigned to the Headquarters and Headquarters Battery, 1st Battalion, 14th Artillery, 23rd Infantry Division.  His DD-21 shows he was a field artillery operator and intelligence assistant.  As such, the claimed noise exposure is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b).

However, the preponderance of the competent evidence is against a finding of a nexus between the Veteran's hearing loss and tinnitus and his active service, despite his contentions to the contrary.  In that regard, the Board finds substantially probative the February 2007 opinion that bilateral hearing loss was less likely than not incurred in or caused by noise exposure in service and instead caused by presbycusis.  This opinion was rendered after review of the Veteran's claims file, including his service treatment records, and physical examination of the Veteran; the opinions are clearly based on an accurate history.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding that a physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion).  

With regard to tinnitus, the examiner could not speculate as to etiology, but did indicate it was because the Veteran had numerous health problems and did not notice tinnitus until after a coinciding episode from one of his illnesses (chronic fatigue syndrome).  As such, the examiner explained the basis for the speculative opinion.  See Jones v. Shinseki, 23 Vet. App. 382   (2010) (before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence); see also  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board also finds probative the October 2006 opinion of Dr. AJT that hearing loss was less likely noise induced, but rather due to presbycusis.  Tinnitus was said to be secondary to the non-service connected hearing loss.  

The only evidence of record to support the Veteran's contentions is his statements.  The Veteran has claimed that his hearing loss and tinnitus are the result of noise exposure while performing duties as a communications/radio operator.  The Board acknowledges that the Veteran is competent to report a history of noise exposure.  However, his statements do not establish a nexus between any acquired pathology and his military service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  

With regard to sensorineural hearing loss, it requires specialized training for a determination as to diagnosis and causation and is not susceptible of lay opinions on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Tinnitus is also not susceptible of lay opinion on etiology.  Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran about the origins of his bilateral sensorineural hearing loss and tinnitus because he is not qualified to offer such opinions.  Likewise, his representative is not competent to provide a probative opinion on the question of etiology, either.

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, and thus, the benefit-of-the-doubt doctrine does not apply.  As such, the evidence is insufficient to support a grant of service connection for any such 
hearing loss or tinnitus.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a)  (2012); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  38 C.F.R. § 4.125(a)  requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).

On the question of the occurrence of an in-service stressor to support the diagnosis of PTSD, the evidence necessary to establish the occurrence of an in-service stressor varies depending on whether or not the Veteran engaged in combat with the enemy.  Gaines v. West, 11 Vet. App. 353, 358   (1998). 

If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressor is related to combat, the veteran's lay testimony regarding the reported stressor must be accepted as conclusive evidence as to the actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory and consistent with the circumstances, conditions or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f). 

The phrase "engaged in combat with the enemy" means that the veteran must have personally participated in a fight or encounter with a military foe or hostile unit or instrumentality.  The fact that the veteran served in a "combat zone" does not necessarily mean that he engaged in combat against the enemy.  Whether or not a veteran "engaged in combat with the enemy" must be determined through recognized citations or other official records.  No single item of evidence is determinative, and VA must assess the credibility, probative value, and relative weight of each item.  Any assertions of combat service are not ignored, but are evaluated along with other evidence.  A mere assertion of combat service, alone, is insufficient to establish this fact.  VAOPGCPREC 12-99; Zarycki v. Brown, 6 Vet. App. 91 (1993) (mere presence in a combat zone is not sufficient to establish combat service).

Effective July 13, 2010, the regulations governing adjudication of service connection for PTSD were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) .

The Veteran seeks entitlement to service connection for PTSD.  Specifically, he argues that PTSD is the result of traumatic experiences suffered during active military service.    

The Veteran has submitted private psychiatric treatment records from Dr. KSR dated in October 2006.  He diagnosed the Veteran with moderate, delayed onset PTSD.  The diagnosis was based on stressors, to include: directing artillery fire while performing duties at the fire direction center; living in constant fear of killing friendly forces with artillery if he did his math incorrectly; on one occasion he answered a call for artillery fire from his best friend from Fort Sill and feared if he miscalculated the directions of the cannon, he would kill his best friend; working 12 hour shifts in the communications/radio room with as little as four hours sleep; and almost total sleep deprivation followed by long periods of intense fire missions punctuated with total boredom and isolation.  

The Veteran presented testimony before the Board in September 2012.  He testified that he was subjected to incoming rocket fire while stationed at 'Tuli' in RVN.  He stated that he worked in a building that had a hundred foot tower surrounded by mountains two miles away.  He indicated the Vietcong honed in on this tower.  He further testified that they received frequent rocket fire while at work and while he was in a dead sleep, necessitating them to run to their bunker.  He stated that a tin roof was all that separated him from the rocket fire.

The Board finds that entitlement to service connection for PTSD is warranted.  The Veteran has testified that he was exposed to rocket fire.  He has further reported that, while in RVN he directed artillery fire while performing duties at the fire direction center and lived in constant fear of killing friendly forces with artillery if he did his math incorrectly. 

Service personnel records confirm he was part of an artillery unit in RVN from January 1971 to November 1971.  He was assigned to the Headquarters and Headquarters Battery, 1st Battalion, 14th Artillery, 23rd Infantry Division.  His DD-21 shows he was a field artillery operator and intelligence assistant.  He was awarded the National Defense Service Medal, SPS (M-16), and the Vietnam Service Medal.  He was awarded the Army Commendation Medal in September 1971 and the Bronze Star Medal in October 1971, both for "meritorious achievement in connection with military operations against a hostile force."

For a stressor to be sufficient for PTSD, the stressor must meet two requirements: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or a threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  Pentecost v. Principi, 16 Vet. App. 124, 127   (2002).

Moreover, with regard to the credible-supporting-evidence, or corroboration, requirement of 38 C.F.R. § 3.304(f), the United States Court of Appeals for Veterans Claims (Court) has held that a Veteran does not have to prove his physical proximity to, or firsthand experience with, the attacks.  Rather his presence with his unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  Id.  at 128. 

Thus, in accordance with Pentecost and the recent liberalizing changes to the PTSD regulations according significant probative value to a Veteran's report of stressors relating to fear of hostile military or terrorist activity, the Board finds that the Veteran's competent and credible report of his presence at his base while they came under rocket fire is sufficient to establish his exposure to a stressful event while serving in RVN.  Furthermore, service records reveal that the Veteran served in RVN as a field artillery operator, which the Board finds is consistent with the places, types, and circumstances of his service in RVN as reported by the Veteran.  Finally, the Veteran's private provider has confirmed that the Veteran has PTSD related to stressful experiences in service that is moderate in nature and was of a delayed onset.   

In light of this arguably positive nexus opinion and  the lack of probative evidence to contradict this opinion, the Board finds that, at minimum, the evidence in this case is in equipoise regarding the question of whether the Veteran's current PTSD is related to his military service.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for PTSD is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990).

  
ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for PTSD is granted subject to the controlling regulations governing monetary awards.


REMAND

The Veteran additionally claims entitlement to service connection for autoimmune disease.  A preliminary review of the record discloses this matter is not ready for appellate disposition.

The record compiled for appellate review of this matter to this point appears incomplete.  The Veteran is a recipient of Social Security Administration (SSA) disability benefits for dysautonomia, chronic fatigue syndrome, neutrally mediated hypotension, celiac disease, and Hashimoto's thyroiditis.  See October 2006 private treatment record.  A copy of the Administrative Decision awarding SSA benefits and the underlying treatment records utilized in reaching said decision must be associated with the claims file.  38 C.F.R. § 3.159(c)(1).  
  
During the Veteran's September 2012 Board hearing, the Veteran testified that he had an appointment two days after the hearing with a private provider regarding his autoimmune disease.  BVA Transcript at 8.  It does not appear that there are any records from this provider associated with the claims folder.  Attempts must be made to obtain them upon Remand.  38 C.F.R. § 3.159(c)(1).  

The Veteran was not afforded a VA examination in connection with his autoimmune disease claim.  He contends that the condition, variously diagnosed as dysautonomia, chronic fatigue syndrome, neutrally mediated hypotension, celiac disease, and Hashimoto's thyroiditis, is the result of exposure to herbicides in RVN.  The Veteran's service-personnel confirm he was stationed in RVN from January 1971 to November 1971 and thus, he is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307.  An examination and opinion are necessary to determine whether there is any current autoimmune disease related to active military service.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA concerning whether the Veteran is or has been a recipient or applicant of/for disability benefits and request any medical records utilized in the award or denial of such benefits that are available.  All records and/or responses received should be associated with the claims file.

2.  Contact the Veteran and request that he complete and return the appropriate release forms so that VA can obtain any evidence of treatment for his autoimmune disease from the private provider identified during his September 2012 Board hearing.  The RO should attempt to obtain copies of all pertinent outstanding records.  All identified private treatment records should be requested directly from the healthcare providers.  At least one follow-up request must be made if a response is not received to the initial request for records. 

3.  After completion of the foregoing, schedule the Veteran for the appropriate VA examination to determine the nature and etiology of the claimed autoimmune disease.  The Veteran's entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner before the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records in Virtual VA that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.    

All current autoimmune diseases should be clearly reported.  The examiner should be notified that the Veteran is presumed to have been exposed to herbicides during his service in RVN from January 1971 to November 1971.  The examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed autoimmune disease, to include dysautonomia, chronic fatigue syndrome, neutrally mediated hypotension, celiac disease, and Hashimoto's thyroiditis, is related to in-service herbicide exposure and/or another incident of active military service? 
Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record, to include any pertinent evidence contained within Virtual VA.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


